                                                                         United States District Court
                                                                           Southern District of Texas

                                                                              ENTERED
                                                                             March 15, 2019
                 IN THE UNITED STATES DISTRICT COURT
                 FOR THE SOUTHERN DISTRICT OF TEXAS                        David J. Bradley, Clerk

                       CORPUS CHRISTI DIVISION

QUINTON TANNER SMITH,                     §
                                          §
        Petitioner,                       §
VS.                                       §   CIVIL NO. 2:18-CV-91
                                          §
LORIE DAVIS,                              §
                                          §
        Respondent.                       §

                                     ORDER

      The Court is in receipt of Respondent’s Motion for Summary Judgment, Dkt.
No. 15, and the Magistrate Judge’s Memorandum and Recommendation (“M&R”),
Dkt. No. 19. The deadline to file objections to the M&R has passed, and no
objections have been filed. FED. R. CIV. P. 72(b) (setting 14-day deadline); see also
M&R, Dkt. No. 19 at 13 (advising parties of the 14-day deadline).
      After independently reviewing the record, the filings, and applicable law, the
Court ADOPTS the M&R, Dkt. No. 19. Accordingly, the Court GRANTS
Respondent’s Motion for Summary Judgment, Dkt. No. 15. The Court DISMISSES
the above-captioned case and DENIES Petitioner a Certificate of Appealability.
      Final judgment will be entered separately.


      SIGNED this 14th day of March, 2019.


                                          ___________________________________
                                          Hilda Tagle
                                          Senior United States District Judge




1/1
